DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 2–23 are presented for examination in a continuation application filed on 03/26/2021.  Claims 1 has been cancelled.
This instant application 17/214,699 is a continuation of application No. 16/932,581, filed on 07/17/2020 (now Pat. No. 10,963,301).

Drawings
3.	The drawings were received on 03/26/2021 (in the filings).  These drawings are acceptable.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


5.	Claims 2–23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–10 of U.S. Patent No. 10,963,301 (“’301 Patent”), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the ’301 patent, as shown in the mapping of the claims below.

Claim __ of instant Application, No. 17/214,699
Is not patentably distinct from claim ___ of ’301 Patent
2  (method)
1
3
2
4
3
5
4
6
5
7  (method)
7
8
8
9
9
10
10
11
9
12
-
13
10
14  (system)
1
15
2
16
5
17  (system)
7
18
8
19
9
20
10
21
9
22
-
23
10




Moreover, one or more claims in the instant application are directed to a system and claims 1 and 7 of ’301 Patent is directed to a method. However, it would have been obvious to one of ordinary skill in the art to implement a system having a computer and storage devices storing program instructions, when executed by the computer, to perform the method of the ’301 Patent, thus rendering obvious having and using a system to implement the method.

	Claims 12 and 22 are patentably distinct over claims of the ’301 Patent and may be allowed if rewritten in independent form.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 2–23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

8.	As to independent claim 2, the claim recites:
“receiving, by the system, a request to generate a schedule for processing the computation graph, wherein the schedule defines a sequence of operations represented by the computation graph to be performed by the one or more computing devices according to an ordering;
	generating a separator of the computation graph, wherein the separator includes one or more nodes and directed edges;
	generating the schedule, comprising:
	initializing the schedule;
	for each of the one or more nodes in the separator, adding, to the schedule, any predecessor nodes of the node based on one or more of the directed edges and the node, adding, to the schedule, other nodes outside the separator that are not predecessor nodes of any nodes in the separator”

As to independent claim 7, the claim recites:
“receiving, by the system, a request to generate a schedule for processing the computation graph, wherein the schedule defines a sequence of operations represented by the computation graph to be performed by the one or more computing devices according to an ordering;
	determining whether the computation graph includes a first directed path through the computation graph that traverses each node in the computation graph, including through a particular node;
	in response to determining that the computation graph includes the first directed path:
	generating a path decomposition defining (i) a plurality of sets that each comprise one or more nodes of the computation graph and (ii) a second directed path through each set in the plurality of sets, initializing the schedule, identifying a particular set in the plurality of sets of the path decomposition comprising the particular node, and for each node in the particular set and in order according to the first directed path:
	adding, to the schedule, any predecessor nodes of the node based on one or more of the directed edges and the node”


As to independent claims 14 and 17, the claims recite similar language of commensurate scope as claims 2 and 7.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
“one or more computers and one or more storage devices storing instructions” (claims 14 and 17).

the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 14 recites the additional elements of “one or more computers and one or more storage devices storing instructions” that perform these steps.  These elements however are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

As presented, claims 2, 7, 14, and 17 includes the step of:
(a)   “obtaining data, by a system, representing a computation graph including a plurality of nodes and directed edges, each of the plurality of nodes representing a respective operation to be performed by one or more computing devices.”

This step however merely represent pre-solution activities involving the collection/input of data for use by the claimed process. These types of activities are considered insignificant “extra-solution activities” in the computer or information technology field, the addition of which does not amount to an inventive concept.

As presented, claims 2, 7, 14, and 17 also includes the step of:
(b)   “providing the schedule for use in executing the sequence of operations by the one or more computing devices.”

This element however amounts to no more than a recitation of the words “apply it” (or an equivalent) and is no more than mere instructions to implement an abstract idea or other exception on a computer.

Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.


9.	As to dependent claims 3–6, 8–13, 15–16, and 18–23, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage, and as a whole is also directed and confined to the same process set forth in claims 2, 7, 14, and 17.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
August 27, 2022